Citation Nr: 0842079	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-40 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C and, if 
so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
veteran's previously denied claim of entitlement to service 
connection for hepatitis C and then denied that claim on the 
merits.  

In a September 2008 statement, the veteran, through his 
representative, appears to have raised a new claim for 
service connection for osteochondritis of the right knee.   
The Board refers that claim to the RO for appropriate action.

The issue of whether the veteran is entitled to service 
connection for hepatitis C is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for hepatitis C was 
denied on the merits in rating decisions dated in June 1993 
and October 1993.  In a subsequent decision dated in December 
2002, the RO declined to reopen the previously denied claim.  
The appellant was notified of those decisions, but did not 
file timely appeals.

2.  The evidence received subsequent to the last prior final 
denial of the veteran's claim is new, and is also material 
because it raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision that denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008). 

2.  New and material evidence has been received to reopen the 
claim for service connection for hepatitis C.  38 U.S.C.A. 
§ 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for hepatitis C 
was previously denied in June 1993 and October 1993 rating 
decisions.  In a December 2002 rating decision, the RO 
declined to reopen the claim.  In a subsequent November 2004 
decision, the RO reopened the claim, but then denied it on 
the merits.  While the RO denied the claim on the merits, 
because the claim was previously denied in a decision that 
became final in October 1994, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In the June and October 1993 decisions, the Board denied the 
appellant's claim for service connection for hepatitis C.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.302, 
20.1103 (2008).  Thus, the October 1993 decision became final 
because the appellant did not file a timely appeal. 

A claim for entitlement to service connection for hepatitis C 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen the claim in January 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision included the veteran's service medical records dated 
from June 1974 to June 1977.  Those records reflected that in 
January and February 1977, the veteran was hospitalized for 
approximately one month for various symptoms, including 
nausea, loss of appetite, vomiting, and blood in his urine, 
which were ultimately diagnosed as viral hepatitis.  It was 
noted that the veteran had a history of abusing heroin.  
However, he denied any history of intravenous drug abuse 
within the eight-month period prior to his hospitalization.  
The veteran's service medical records, including his April 
1977 discharge examination, are otherwise negative for any 
complaints, diagnoses, or treatment of viral hepatitis or 
other diseases of the liver.  

Additional evidence before the RO at the time of the prior 
final decision included VA outpatient and hospitalization 
records dated from March 1978 to September 1993, as well as a 
report of a VA medical examination conducted in June 1993.  
The VA medical records reflected a history of treatment for 
alcohol and drug abuse, but no complaints or clinical 
findings of hepatitis C or other liver diseases.  Similarly, 
laboratory tests performed in conjunction with the June 1993 
VA examination were negative for antibodies consistent with 
viral hepatitis, hepatitis C, or other liver diseases.  

After reviewing all of the evidence of record, the RO 
determined that the viral hepatitis which the veteran had 
been diagnosed with and treated for in service was acute and 
transitory in nature, and that there was no indication that 
he had suffered from hepatitis C or any other liver disease 
since leaving the military.  Accordingly, the claim was 
denied.

The veteran applied to reopen his claim for service 
connection in January 2004.  The Board finds that the 
evidence received since the last final decision in October 
1993 is not cumulative of other evidence of record, relates 
to unestablished facts, and raises a reasonable possibility 
of substantiating the claim.

Newly received evidence includes copies of the veteran's VA 
medical records dated from November 1994 to December 2005 as 
well as a May 2005 VA examination that was administered for 
pension purposes.  The veteran's VA records indicate that in 
September 2003, he was diagnosed with chronic hepatitis C, 
without mention of hepatic coma.  That diagnosis was 
confirmed by the May 2005 VA examiner, who administered 
laboratory tests which were positive for the hepatitis C 
antibody.  Other newly received evidence includes a 
transcript of an August 2005 personal hearing held at the RO 
in which the veteran testified that he was told by service 
medical providers that he had acquired hepatitis from 
contaminated clothing and food poisoning during his period of 
active duty. 

The Board finds that the newly received VA medical records 
and May 2005 VA examination showing diagnoses of hepatitis C, 
as well as the veteran's August 2005 personal hearing 
testimony are both new and material.  Specifically, the 
veteran has presented clinical and lay evidence that tends to 
corroborate his contention that he developed hepatitis C 
during his period of active service.  That new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The new evidence 
relates to a previously unestablished fact, the current 
presence of hepatitis C.  Therefore, that new evidence is 
material.  Accordingly, the veteran's claim for service 
connection for hepatitis C is reopened.



ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for hepatitis C and that 
claim is reopened.  To that extent only, the appeal is 
granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
appellant's claim of entitlement to service connection for 
hepatitis C.

The veteran asserts that he contracted hepatitis C through 
exposure to contaminated clothing and food poisoning during 
his period of active service.  His service medical records, 
however, are negative for complaints, diagnoses, or treatment 
pertaining to  food poisoning or contaminated clothing.  
Additionally, while those service medical records indicate 
that the veteran was hospitalized for approximately one month 
in January and February 1977 and diagnosed with viral 
hepatitis, he was later found to be free of that disease and 
other liver problems on separation examination in April 1977.
 
The veteran's post-service medical records reveal that he 
tested negative for hepatitis antibodies on VA examination in 
June 1993, but was diagnosed with hepatitis C in September 
2003 and again on VA examination in May 2005.  Significantly, 
however, none of the veteran's medical providers have offered 
an opinion as to whether or not his currently diagnosed 
hepatitis C is related his in-service hospitalization for 
viral hepatitis, or to any other aspect of his military 
service.

The record otherwise reflects the veteran's reported risk 
factors for hepatitis C include a history of using 
intravenous drugs.  However, on VA examination in May 2005, 
the veteran denied any intravenous drug usage after 1977 as 
well as any history of blood transfusions.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

The veteran was afforded a VA medical examination in June 
1993 in which he tested negative for hepatitis C.  Since that 
time, however, the veteran has presented medical evidence 
establishing that he currently has hepatitis C.  
Additionally, he has offered lay evidence that his currently 
diagnosed hepatitis C is related to his period of active 
service, in which he was diagnosed with and treated for viral 
hepatitis and which predated the acknowledgment of the 
hepatitis C virus by the scientific community.  Because a VA 
examiner has not yet opined as to the likely etiology of the 
veteran's currently diagnosed hepatitis C and its approximate 
date of onset, the Board finds that the veteran should be 
afforded a VA examination to address the etiology of that 
disease.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to ascertain the 
approximate date of onset of the 
veteran's hepatitis C and the manner in 
which he likely contracted the disease.  
The examiner should review the claims 
folder and should note that review in 
the examination report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the veteran's currently diagnosed 
hepatitis C is etiologically related to 
his reported history of exposure to 
contaminated clothing and food 
poisoning during active duty, or to any 
other incident in service.  A rationale 
should be provided for the opinion.  
The examiner should reconcile the 
opinion with all other clinical 
evidence of record, including the 
service medical records showing a 
diagnosis of and in-patient treatment 
for viral hepatitis, the September 1993 
VA examination that was negative for 
hepatitis C or other liver diseases, 
and the subsequent VA medical records 
and May 2005 VA examination report 
reflecting diagnoses of hepatitis C.  

2.  Then, readjudicate the claim for 
service connection for hepatitis C.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


